Title: To James Madison from Sylvanus Bourne, 20 February 1814
From: Bourne, Sylvanus
To: Madison, James


        
          Sir!
          American Consulate Amsterdam February 20th. 1814.
        
        Mr. Changuion lately appointed by this Government as Minister to the United States, will have the honor to deliver you this Letter.
        The special motives which may have induced this appointment at such an early stage of the existence of the actual Government & in a state yet so unsettled of the general relations of the Country; as also of those of the United States with Great Britain, will be for the Minister to explain in the course of his communications with the Government, they were points too delicate in their nature for me to advert to here.
        Much importance appears to be attached by this Government to its due recognition on the part of the Government of the United States.
        I have every reason to believe that its sentiments towards our Government are sincerely favorable and consonant in all respects to the assurances given of them, and when the relations of the Country shall be adjusted & duly re-established by the events of a general Peace wch. is probably not far distant, there can be no doubt but that the renewal of our connections herewith & especially those of a commercial nature will be of the greatest importance to the United States: The large share of Capital still remaining here, the characteristical genious for trade; the known industry & punctuality in affairs of the Inhabitants, united to the position of the Country, as an emporium of Merchandize to be circulated through France, Germany, Switzerland Italy &c. will render it all times a very valuable mart for the commerce of the United States.
        Should the renewal of the connections between the two Countries present an opening to the Government for ameliorating in any degree my situation here, the attention will be received with sensibility & requited by Zeal & fidelity in the discharge of my duties.
        I must beg leave to refer you to Mr. Changuion for particular informations as to the great events now passing on the theatre of Europe, while I regret the unfavorable influence they must have on the views involved in the present conflict of the United States. I have the honor to be with sentiments of profound respect. Your obed Servant.
        
          S: Bourne
        
        
          P.S. The precise nature of the relations intended to be opened (under present circumstances) between this Country & the United States I have a difficulty to comprehend, the objects comprised in the mission of Mr. Changuion when known to Government may give elucidations to the subject & enable it, after combining all the considerations flowing from the case, to decide on the propriety of reciprocating the Mission. Whatever

may be the result I believe their motives to be pure & friendly and to which their measures will comport as far as they may be free to act. The present political State of this Country you will readily appretiate. What the Commerce of the World is to be in future, is a question which is as important to be asked as it is difficult to be resolved at this time. Can it be? that the God of Nature & of Nature’s Rights will acquiesce in its being subject to the Arbitrary Controul of One insulated Power! Such at least to human foresight is the present prospect.
        
      